Citation Nr: 0333764	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a skin rash.  
The veteran appealed, and in July 2000, the Board denied the 
claim for a skin rash.

The appellant appealed the Board's decisions to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
August 2001, the Court issued an order that vacated and 
remanded the Board's decision, and directed that the claim be 
considered in conjunction with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 
(2000).  In December 2002, the Board affirmed its previous 
denial of the claim.  

The veteran again appealed the Board's decision to the Court.  
In December 2002, while his case was pending at  the Court, 
the VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand.  In an April 
2003 Order, the Court vacated the Board's December 2002 
decision and remanded the case to the Board.  


REMAND

A review of the Joint Motion shows that it was argued that 
the Board's December 2002 decision should be vacated and 
remanded because it was deficient, in that it failed to 
provide the appellant with notice of his duties to provide 
evidence.  Citing Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The determination has been made that additional development 
is necessary in the 



current appeal.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that any other notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act are 
fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The RO should also ensure compliance 
with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




